ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein, and pursuant to Maryland Rule 16-772, it is this 7th day of October, 2008,
*191ORDERED, by the Court of Appeals of Maryland, that Robert E. Mittendorff, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Robert E. Mittendorff from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d) shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.